Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andy Boes on January 13, 2021.

The application has been amended as follows: Enter claim amendments filed January 8, 2021 and, amend Claims 1 and 15 as seen below.

Claim 1: in line 15 delete “surface” and insert --portion-- in its place
	in line 16 after “and” delete “the second chamber surface of each of the fluid-filled chambers, and a second outsole surface defining a ground contacting surface and disposed on an opposite side of the outsole than the first outsole surface” and insert --a second outsole portion attached to the second chamber surface of at least one of the fluid-filled chambers, the first outsole portion being independent from the second outsole portion--

Claim 15: in line 17 after “first” insert --outsole--
	in line 18 after “second” insert --outsole--
		in line 19 after “third” insert--outsole--
		in line 20 after “footwear” insert --, the third outsole portion being 

independent from the first outsole portion and the second outsole portion--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of the prior art, alone or in combination, teaches a midsole with upper and lower portions with a plate between them, a pair of fluid filled cushions, and an outsole having distinctly separate portions; one portion of the outsole being attached to the lower midsole and another, separate portion of the outsole being attached to the cushions, as seen in Applicant’s Fig.26-29. The closest prior art of record is Peyton (US 2012/0174432) which teaches all of the claimed elements except the outsole being separate outsole segments that are independently attached to the lower portions of the midsole and the cushions, such that the outsole is not continuous from the toe to the heel of the sole. Modifying Peyton to have such features would be improper hindsight reasoning based on Applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732